Writ of Miiidanius l)ismissed. ( )pinion issued r%oveinher 16, 2012




                                              in The
                                      øurt øf :pprah
                         3fiftli Jistrirt nt       rxi       at 1zt11a;
                                       No. 05-12-01 528-CV


                           IN RE LONNIE C CHALMERS, Relator


                   Original Proceeding from the Criminal District Court No. 3
                                      Dallas County, Texas
                                Trial Court Cause No. I 0—149I2


                              MEMORANDUM OPINION
                            Before Justices Bridges, Lang. and Fillmore
                                    Opinion by Justice Fillmore

       Before the Court is relators petition lor writ of mandamus seeking relief aainst the Dallas

Police Department. The facts and issues are well known to the parties, so we need not recount them

herein. This Court does not have mandamus jurisdiction over the police department. See Tix. Gov’T

Corm   ANN.     22.22! (West 2004).   Accordinalv, we l)ISMISS relator’s petition for a writ of

mandamus flr want of jurisdiction.




                                                    ROBERT M. FILLMORE
                                                    JUSTICE

121528 F. P05